Order entered April 2, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00223-CR

                      NATHANIEL HOWARD THOMAS, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-81983-2012

                                          ORDER
       The above appeal was dismissed for want of jurisdiction. Accordingly, we DENY

appellant’s March 13, 2013 pro se motion to appoint counsel.


                                                     /s/   LANA MYERS
                                                           JUSTICE